      Case 4:20-cv-00234-WS-MAF Document 12 Filed 08/04/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION
                      Case No. 4:20-cv-00234-WS-MAF

DELROY A. CHAMBERS, JR.,

      Plaintiff,

v.

H2 PROPERTY MANAGEMENT, LLC,
doing business as HOLLAWAY
PROPERTY MANAGEMENT

     Defendant.
_____________________________________/

        NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

      Plaintiff, Delroy A. Chambers, Jr., by and through his undersigned attorneys,

pursuant to Rule 41(a)(1)(A)(i), Fed. R. Civ. P., hereby files this Notice of Voluntary

Dismissal with Prejudice, and by agreement of the parties each side will bear their

own respective attorneys’ fees and expenses.


                                               Respectfully submitted,

                                               Joshua A. Glickman, Esq.
                                               Florida Bar No. 43994
                                               josh@sjlawcollective.com
                                               Shawn A. Heller, Esq.
                                               Florida Bar No. 46346
                                               shawn@sjlawcollective.com

                                         -1-
      Case 4:20-cv-00234-WS-MAF Document 12 Filed 08/04/20 Page 2 of 2




                                                Social Justice Law Collective, PL
                                                974 Howard Ave.
                                                Dunedin, FL 34698
                                                (202) 709-5744
                                                (866) 893-0416 (Fax)

                                                Attorneys for the Plaintiff

                                                By: s/ Shawn A. Heller          .
                                                    Shawn A. Heller, Esq.


                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that the foregoing was electronically filed with the

Clerk of the Court using the CM/ECF system, on this 4th day of August, 2020, which

will send a notice of electronic filing to all attorneys of record.

                                                By: s/ Shawn A. Heller          .
                                                    Shawn A. Heller, Esq.




                                          -2-
